Citation Nr: 1200666	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-32 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, left lower extremity.

2.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

3.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus with nephropathy.

4.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2006 and October 2008 by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The Board notes that at his June 2011 hearing the Veteran reported, in essence, that he was totally disabled including as a result of his service-connected type II diabetes mellitus.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to a total disability rating based upon individual unemployability due to a service-connected disability (TDIU) is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that a remand is appropriate in order to ensure formal adjudication of the TDIU issue.  Accordingly, for purposes of clarity, this issue is listed on the first page of this decision.

The issues of entitlement to an increased rating for type II diabetes mellitus and PTSD, and entitlement to a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

In correspondence dated June 14, 2011, the appellant requested a withdrawal of the appeal for the issues of entitlement to service connection for peripheral neuropathy of the left and right lower extremities.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issues of entitlement to service connection for peripheral neuropathy of the left and right lower extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Appeal Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn his appeal for the issues of entitlement to service connection for peripheral neuropathy of the left and right lower extremities and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim and it is dismissed.


ORDER

The appeal for entitlement to service connection for peripheral neuropathy of the left and right lower extremities is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in January 2006, June 2006, April 2008, February 2009, April 2009, and May 2009.  The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided notice as to these matters in March 2006.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  VA has a duty to assist the veteran which includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the Veteran contends that higher ratings are warranted for his service-connected type II diabetes mellitus and PTSD.  At his June 2011 hearing he testified that his diabetes mellitus and PTSD disabilities had increased in severity since his VA compensation examinations in 2008.  He also reported that he received regular VA treatment for these disorders.  Social Security Administration (SSA) records show that in April 2007 the Veteran was found to be disabled primarily as a result of nonservice-connected knee disorders, but secondarily as a result of his service-connected diabetes mellitus.  Therefore, the Board finds that additional development is required for adequate determinations as to the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided treatment pertinent to the issues remaining on appeal.  After the Veteran has signed the appropriate releases, records not already of record should be obtained and associated with the claims folder.  

Appropriate VA efforts must be taken to obtain all pertinent VA treatment reports.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Provide appropriate Veterans Claims Assistance Act notice with respect to the claim for a TDIU.  Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and/or other document containing the necessary employment and education history.

3.  The Veteran should be provided a VA diabetes mellitus examination for an opinion as to the current nature and extent of his service-connected type II diabetes mellitus with nephropathy.  The examination must be conducted in accordance with any applicable worksheet for VA Diabetes Mellitus Examinations (last revised September 27, 2010).  

All indicated tests and studies are to be performed.  The examiner should also comment as to the impact of the disability, itself or in conjunction with other service-connected disabilities (PTSD, erectile dysfunction),  on the Veteran's daily activities and his ability to maintain employment.  Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this records review took place should be included in the report of the examiner.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran should be provided an appropriate VA examination for an opinion as to the current nature and extent of his service-connected PTSD.  The examination should be conducted following the protocol in VA's Review Examination for PTSD (last revised April 2, 2007).

All indicated tests and studies are to be performed.  The examiner should also comment as to the impact of the disability, itself or in conjunction with other service-connected disabilities (diabetes mellitus II; erectile dysfunction), on the Veteran's daily activities and his ability to maintain employment.  Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this records review took place should be included in the report of the examiner.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the RO should review the issues of entitlement to higher ratings for diabetes mellitus with nephropathy and PTSD as well as entitlement to a TDIU.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case, which includes the law and regulations pertaining to a TDIU rating, and given an opportunity to respond before the case is returned to the Board.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


